DETAILED ACTION
Status of the claims
	Claims 1-9 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US 20160018511) in view of Ding (US 20200033462).

a transmission unit that transmits a first transmission wave; 
a reception unit that receives a first reception wave as the first transmission wave that is reflected by and returned from an object; 
[0030] FIG. 3 is a high level block diagram of an example prior art architecture for a long range FMCW radar system. This system includes a radar frontend 302 of four receiver (Rx) components and one transmitter (Tx) component coupled to an application specific integrated circuit (ASIC) 304. 
[0031] Each of the receiver components (Rx) has four antennas and four receive channels for receiving reflected chirps and generating digital beat signals.
[0025] Signal processing is then performed on the resulting digital beat signals (one per receiving antenna in the system) to extract the range, velocity, and angle of potential objects in the view of the radar.
a signal processing unit that samples a first processing target signal according to the first reception wave and acquires a difference value of the first processing target signal for at least one sample according to the first reception wave received at a certain detection timing, and an average value of values of the first processing target signal for a plurality of samples according to the first reception wave received in at least one of a first period and a second period of a predetermined time length that exist before and after the detection timing;
[0062] In general, in CFAR object detection, detection of an object is based on the power of the signal received in a receiver channel. The power of the signal is compared to a power 
[0063] In some known simple CFAR detection schemes, the threshold level is calculated by estimating the level of the noise floor around the cell under test (CUT). For this method, a cell corresponds to a sequence of chirps in a radar frame. This noise level estimation can be determined by taking a block of cells around the CUT and calculating the average power level. To avoid corrupting this estimate with power from the CUT itself, cells immediately adjacent to the CUT are normally ignored (and referred to as "guard cells"). An object is declared present in the CUT if the power of the CUT is both greater than that of the adjacent cells and greater than the local average power level. The estimate of the local power level may sometimes be increased slightly to allow for a limited sample size. {calculating the average power level thus an average value of values}
Nayyar did not disclose a threshold setting unit that sets a threshold which is a comparison target with the value of the difference signal,  based on variation in the values of the first processing target signal for the plurality of samples; and 
Ding teaches a threshold generation for coded ultrasonic sensing wherein [0032] Systems and method described herein therefore can dynamically set thresholds based on the noise level in the receive signal by calculating the noise average in the received signal and setting a threshold the noise level in the receive signal thus variation in the values}
See further details in [0033-0039]
Nayyar and Ding are considered to be analogous art because they pertain to object detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a threshold setting unit that sets a threshold which is a comparison target with the value of the difference signal, based on variation in the values of the first processing target signal for the plurality of samples for Nayyar’s system in order to make more accurate determination.
a detection unit that detects information about the object at the detection timing based on a comparison result between the value of the difference signal and the threshold.
First, Nayyar disclosed [0062] In general, in CFAR object detection, detection of an object is based on the power of the signal received in a receiver channel. The power of the signal is compared to a power threshold to decide whether or not the reflected signal can be considered to probably originate from an object.
to measure round-trip time to thereby determine distance to an object that reflected the ultrasonic signals.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a detection unit that detects information about the object at the detection timing based on a comparison result between the value of the difference signal and the threshold for Nayyar’s system in order to determine distance to an object.
Regarding claim 2, Nayyar disclosed further [0063] In some known simple CFAR detection schemes, the threshold level is calculated by estimating the level of the noise floor around the cell under test (CUT). For this method, a cell corresponds to a sequence of chirps in a radar frame. This noise level estimation can be determined by taking a block of cells around the CUT and calculating the average power level. To avoid corrupting this estimate with power from the CUT itself, cells immediately adjacent to the CUT are normally ignored (and referred to as "guard cells"). An object is declared present in the CUT if the power of the CUT is both greater than that of the adjacent cells and greater than the local average power level. The estimate of the local power level may sometimes be increased slightly to allow for a limited sample size. This simple approach is called a cell-averaging CFAR (CA-CFAR). 
[0064] Other related approaches calculate separate averages for the cells to the left and right of the CUT, and then use the greatest-of or least-of these two power levels to define the local power level. These are referred to as greatest-of CFAR (GO-CFAR) and least-of CFAR (LO -CFAR) respectively, and can improve detection when immediately adjacent to areas of clutter. 
wherein the transmission unit transmits the first transmission wave after encoding the first transmission wave so as to include predetermined identification information, and the signal processing unit uses a correlation value signal based on a correlation value indicating a degree of similarity of identification information between the first transmission wave and the first reception wave as the first processing target signal to acquire the difference signal.
Ding teaches further [0017] Discrimination of echoes of ultrasonic signals produced by different transducers is improved by coding emitted signal bursts and processing received echoes with knowledge of such coding information. 
[0018] Allowing concurrent operation of multiple transducers greatly improves the speed of the detection system and thereby also the responsiveness of the associated driver-warning or automated driving control system. The coding of the signal bursts from different transducers improves reflection detection by distinguishing the main peak in envelopes of correlated reflected signals, which main peaks correspond to true reflections, from peaks (main or subsidiary) corresponding to echoes sensed from other transducers. The present systems and methods use peak search, peak buffer, and peak rank logic to identify valid peaks in correlator outputs. The peak rank logic supports different modes, which are designed to handle one burst code, two or more burst codes, or two or more burst codes with Doppler detection. Validated peak information (e.g., amplitude and time) can be reported to a central controller and/or stored locally in fusion logic to generate more intelligent information about possible targets or obstacles using peaks from multiple bursts.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the transmission unit transmits the 
Regarding claim 8, Nayyar did not disclose wherein the transmission unit and the reception unit are integrally configured as a transmission and reception unit including a single vibrator capable of transmitting and receiving sound waves.
Ding teaches further [0019] Any single transducer can function both to emit ultrasonic signals, transducing electrical signals into acoustical signals, and to sense reflected signals, transducing acoustical signals into electric signals. Each transducer 105 can, for example, emit sound waves and then can detect a reflection of the emitted sound waves after they have bounced off an object (e.g., object 120) and returned to the transducer.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the transmission unit and the reception unit are integrally configured as a transmission and reception unit including a single vibrator capable of transmitting and receiving sound waves for Nayyar’s system as an alternative embodiment so that the transmitter and receiver in a single unit.
Regarding claim 9, Nayyar disclosed further [0026] FIG. 2 illustrates an example flow of radar signal processing for one radar frame across multiple receive antennas. Note that the term "fast time" refers to time samples within a single chirp and the term "slow time" refers to the number of chirps in the chirp sequence. For each receive antenna, a range Fast Fourier ranges (distances) of objects.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US 20160018511) in view of Ding (US 20200033462), in view of Lim (US 20160124084).
Regarding claim 5, Nayyar did not disclose wherein the transmission unit transmits a second transmission wave before transmitting the first transmission wave,
 the reception unit receives a second reception wave as the second transmission wave reflected by and returned from a road surface as the object before receiving the first reception wave, 
the object detection device further comprises a setting value acquisition unit that estimates a shape of the road surface based on information about a second processing target signal according to the second reception wave and acquires a setting value according to the shape of the road surface based on the estimation result, and 
Lim teaches a method and radar apparatus for detecting target object wherein [0130] As another example, the correction threshold value may be determined to be a value that is preset according to a road surface state, inclination information, or the like. As another example, the correction threshold value may be determined according to an equation in which a road state, inclination information, and the like are used as additional factors.
Nayyar and Lim are considered to be analogous art because they pertain to object detection system. Therefore, it would have been obvious to one of ordinary skills in the art 
the signal processing unit acquires the difference signal based on a difference between the value of the first processing target signal for the at least one sample according to the first reception wave received at the detection timing and a larger one of the average value of the values of the first processing target signal for the plurality of samples according to the first reception wave received in at least one of the first period and the second period and the setting value.
[0064] Other related approaches calculate separate averages for the cells to the left and right of the CUT, and then use the greatest-of or least-of these two power levels to define the local power level. These are referred to as greatest-of CFAR (GO-CFAR) and least-of CFAR (LO -CFAR) respectively, and can improve detection when immediately adjacent to areas of clutter.


Allowable Subject Matter
s 3, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/HONGMIN FAN/
Primary Examiner, Art Unit 2685